DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II and Species III (Figure 5) in the reply filed on April 13, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-6, 10, 12-16, and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 13, 2022.
NOTE: Applicant indicated in the response filed April 13, 2022, that claims 18-20 read on elected species III (Fig. 5).  However, the examiner respectfully disagrees.  Claim 18 recites a “hollow body adapter configured for attachment to the tubing string inlet or the upper extension thereof, to provide an upper surface for supporting the landing surface of the tool.”  It is examiner’s understanding that the “hollow body adapter” referred to in this claim is element 450 in Figs. 8A and 8B.  The landing surface of the tool 400 is actually landed on the hollow body adapter 450 in Fig. 8B.  This tool 400 is Species IV, shown in Fig. 7 (a non-elected embodiment).  The Fig. 5 embodiment, tool 300, does not land on a hollow body adapter, but instead lands directly on tubing head adapter 615 (Fig. 6A).  The Fig. 5 embodiment (tool 300) also does not have a “hollow body tool protector configured for covering at least part of the upper portion of the tool.”  Fig. 6A does not show any covering for the upper end of the tool 300.
For these reasons, claim 18 is directed to a non-elected species, and will be withdrawn.  Claims 19 and 20 depend on claim 18 and will thus also be withdrawn.

Drawings
The drawings are objected to because:
It is noted that any of the objections listed below can be overcome if the drawings are amended in the exact same manner as the drawings filed September 14, 2020 in the parent application, 16/166,887.
Figs. 2-7 and 9 appear to contain grayscale elements, which cause image degradation in the USPTO filing system, and thus those drawings do not meet the reproducibility requirements of 37 CFR 1.84(L).  Drawings must be bi-tonal, containing only black or white color values.
There is a problem with the illustration of opening 106 in Fig. 1.  See annotated Fig. provided below.

    PNG
    media_image1.png
    349
    810
    media_image1.png
    Greyscale
 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 7, 8, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 12, and 16-19 of U.S. Patent No. 10,138,689. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application contain all the same general elements as those in the ‘689 patent, except that the instant claims recite those elements in a more broad manner.  Thus, the claims of the instant application are fully encompassed by those of the ‘689 patent, and are obviously directed to the same invention.
Claims 7, 8, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 11, 18, and 19 of U.S. Patent No. 10,907,422. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application contain all the same general elements as those in the ‘422 patent, except that the instant claims recite those elements in a more broad manner.  Thus, the claims of the instant application are fully encompassed by those of the ‘422 patent, and are obviously directed to the same invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 7-9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al. (US 3,179,177, hereinafter Johnson).
With regard to claim 7, Johnson discloses a tool for use in suspending operation of an oil or gas well driven by an artificial lift with a polished rod connected to a sucker rod in a tubing string (note that the preamble refers merely to the intended use of the tool, and Johnson’s device is at least capable of supporting a sucker rod string), the tool comprising a body including:
a) a lower narrow portion (see annotated Fig. provided below) dimensioned to fit within the interior cavity of a tubing string inlet or an upper extension thereof (see annotated Fig. below);
b) an upper wide diameter portion defining a substantially horizontal landing surface dimensioned to rest upon the top edge of the tubing string inlet or the upper extension thereof (see annotated Fig. below),
c) one or more sucker rod-engaging structures (see Fig. below); and
d) one or more longitudinal slots (46) extending through the lower narrow portion and the upper wide diameter portion to allow passage of fluid or gas through the tool when the tool is supported on the top edge of the tubing string inlet or the upper extension thereof (Johnson does not explicitly discuss this function, but Johnson’s structure would inherently provide this capability).

    PNG
    media_image2.png
    372
    591
    media_image2.png
    Greyscale

With regard to claim 8, the outer sidewall of the lower narrow portion is tapered or chamfered to facilitate entrance of the lower narrow portion into the tubing string inlet or the upper extension thereof (see Fig. above, which shows the tapering of the lower portion, and how it would assist with insertion into the tubing string inlet).
With regard to claim 9, the one or more sucker rod-engaging structures are provided by a central interior longitudinal cavity spanning the length of the tool (the “sucker rod-engaging structure” is the shoulder indicated in the Fig. above, which is also a part of the longitudinal cavity), the cavity continuous with a longitudinal slot in the outer sidewall of the tool spanning the length of the tool (Fig. 11 shows clearly that the longitudinal cavity is continuous with longitudinal slot 46), wherein the sucker rod is held within the longitudinal cavity (the element 36 held by the tool is held within the longitudinal cavity as shown in the Fig. above) and the longitudinal slot allows passage of the fluid or gas when the tool is supported on the top edge of the tubing string inlet or the upper extension thereof (Johnson does not explicitly mention this function, but the large cap provided by the slot 46 would inherently have allow flow therethrough).
With regard to claim 11, Johnson teaches that the landing surface of the wide diameter portion meets the sidewall of the lower portion of the tool at about a 90 degree angle (see annotated Fig. above).
Claim(s) 7, 8, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo et al. (CN 2763476 Y).
With regard to claim 7, Guo discloses a tool (Fig. 2) for use in suspending operation of an oil or gas well driven by an artificial lift with a polished rod connected to a sucker rod (6) in a tubing string, the tool comprising a body including:
a) a lower narrow portion (see annotated Fig. provided below) dimensioned to fit within the interior cavity of a tubing string inlet (9) or an upper extension thereof (Fig. 1 illustrates the lower narrow portion fitted into the tubing string);
b) an upper wide diameter portion defining a substantially horizontal landing surface (see Fig. below) dimensioned to rest upon the top edge of the tubing string inlet or the upper extension thereof (Fig. 1 shows the landing surface resting on the tubing string),
c) one or more sucker rod-engaging structures (2, 3); and
d) one or more longitudinal slots (4, see especially Fig. 3) extending through the lower narrow portion and the upper wide diameter portion to allow passage of fluid or gas through the tool when the tool is supported on the top edge of the tubing string inlet or the upper extension thereof (slots 4 will inherently provide this feature, and Guo appears to teach this by stating “the washing liquid or well pressing liquid through water tank 4”—see attached translation of Guo document).

    PNG
    media_image3.png
    352
    411
    media_image3.png
    Greyscale

With regard to claim 8, the outer sidewall of the lower narrow portion is tapered or chamfered to facilitate entrance of the lower narrow portion into the tubing string inlet (9) or the upper extension thereof (see Figs. 1 and 2).
With regard to claim 11, Guo discloses that the landing surface of the wide diameter portion meets the sidewall of the lower portion of the tool at about a 90 degree angle (given the use of the term “about” in the claim, the angle that the sidewall makes with the horizontal landing surface meets this limitation, see Fig. above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo.
With regard to claim 17, Guo discloses a kit for use in a process for suspending operation of an oil or gas well, the kit comprising:
a) a tool as recited in claim 7 (given that Guo discloses the invention claimed in claim 7 above).
Guo discloses coupling the tool to a sucker rod string (6) and lowering the landing surface of the tool onto the tubing string inlet (9) or the upper extension thereof (Fig. 1 shows the tool lowered onto the tubing string inlet).
However, Guo fails to disclose providing instructions for coupling the tool to sucker rods and lowering it onto the tubing string inlet.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Guo by providing instructions for using the tool to support a rod string, as such instructions would have enabled operators to use the tool properly and thereby reduce risk of tool damage or injury to operators.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E FULLER whose telephone number is (571)272-6300. The examiner can normally be reached M-F 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E FULLER/           Primary Examiner, Art Unit 3676